        Case 1:18-cv-01233-CAP Document 85 Filed 03/31/20 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

GLENN HEAGERTY,               )
                              )
      Plaintiff,              )
                              )
v.                            )                   CIVIL ACTION FILE NO.
                              )                   1:18-cv-01233-CAP-CMS
EQUIFAX INFORMATION SERVICES )
LLC and NATIONAL CONSUMER     )
TELECOM & UTILITIES EXCHANGE, )
INC.,                         )
                              )
      Defendants.             )

                            JOINT STATUS REPORT

      In response to the Court’s Order of March 19, 2020, the Parties hereby report

that the case has been settled. The Parties are preparing settlement documents and

will file a Stipulation of Dismissal with Prejudice on or before April 30, 2020.

      This 31st day of March, 2020.

/s/ Craig E. Bertschi                      KING & SPALDING, LLP
Craig E. Bertschi
Georgia Bar No. 055739                     By: /s/ J. Anthony Love
ceb@mcraebertschi.com                      J. Anthony Love (Ga. Bar No. 459155)
678.999.1102                               1180 Peachtree Street N.E.
                                           Atlanta, Georgia 30309-3521
MCRAE BERTSCHI & COLE LLC                  Tel: (404) 572-4600
Suite 200, 1350 Center Drive               Email: tlove@kslaw.com
Dunwoody, Georgia 30338
                                           Attorneys for Defendant Equifax
Counsel for Plaintiff                      Information Services LLC and National
                                           Consumer Telecom & Utilities Exchange,
                                           Inc.


                                         -1-
